EATON VANCE DIVIDEND BUILDER FUND Supplement to Prospectus dated May 1, 2009 Subject to shareholder approval, the Boards of Trustees of the Fund and corresponding Portfolio approved an amendment to the fundamental investment policy of the Fund and Portfolio to state that each of the Fund and Portfolio will not concentrate (invest at least 25% of its assets) in any one industry. The Fund and Portfolio currently have a fundamental investment policy on concentration that requires each of the Fund and Portfolio to concentrate its investments (invest at least 25% of total assets) in equity securities of utilities companies. At a special meeting of shareholders of the Fund expected to be held on September 11, 2009, the Fund will seek approval of an amendment to the foregoing policy to provide that the Fund will not concentrate 25% or more of its assets in any one industry. Proxy materials containing information about the special meeting and the proposed change will be mailed to all shareholders of record as of July 14, 2009. When voting on the Portfolios fundamental policy on concentration, the Fund will vote its interest in the Portfolio proportionately to the votes received for or against such amendment to the Funds fundamental policy on concentration. July 14, 2009 COMBEQPS1
